‘Case 1:17-cv-01152-RBJ-MEH Document 178 Filed 05/13/19 USDC Colorado Page 1 of 19

 
 
  

a
C8 O
Ne &
AO }
vy “yy Uh
IN THE UNITED STATES DISTRICT courte, v3 Co,
FOR THE DISTRICT OF COLOR be Uy >
Cc
Civil Action No. 17-CV-01152-RBJ-MEH “Lipps
gee
BENJAMIN S. CARSON, Secretary of Housing and Urban Development, a

Plaintiff,
v.

WILLIAM J. GOLZ,

Defendant.

 

MOTION FOR THE DISTRICT JUDGE TO RETRACT HIS
MISREPRESENTATION THAT ANNETTE GOLZ'S AUDIO RECORDING OF
THE JANUARY 23, 2019 TELECONFERENCE WAS “SURREPTITIOUS”
AND TO CORRECT CERTAIN OTHER MISREPRESENTATIONS OF FACT
IN HIS ORDER (ECF 177)

 

As Defendant learned from a professor of linguistics, sweeping misrep-
resentations are often found in very short passages. This is true in the District
Judge's May 8, 2019 Order. ECF 177. Defendant William Golz files this Motion to
request that the District Judge correct certain misrepresentations of fact, in support
of which Defendant states as follows:

PRELIMINARY STATEMENT

 

District Judge Brooke Jackson continues to ignore his own automati-
cally disqualifying acts and to ply the record with the red herring that fraud and vi-

olations of federal law by both judicial officers that are obvious on the face of the
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 2 of 19

record, see ECF 176, can be described as a mere “belief that the magistrate judge
was biased.” ECF 177.

Judge Jackson and Magistrate Michael Hegarty were both disqualified
in May 2018 for their affirmative acts in concert with Plaintiff's counsel to perpe-
trate a fraudulent misrepresentation of settled law upon Defendant, a pro se liti-
gant. Magistrate Hegarty was further disqualified by his coercive threats and other
violations of federal law at the January 23, 2019 status conference (the “January 23
conference”). Judge Jackson was further disqualified for defaming Annette Golz in
his March 1, 2019 order, ECF 155, to discredit her written testimony and for repeat-
edly blocking a hearing to reconstruct the facts of the January 23 conference. ECF
176, at 19-25.

Judge Jackson continued his libelous attack in his recent Order mis-
representing that Mrs. Golz's recording of the January 23 phone call, which is al-
lowed by federal and state law, was surreptitious — “stealthily or fraudulently
done.” Infra. As Judge Jackson knows this imputation of an improper motive to
Mrs. Golz requires him to have ascertained her state of mind and actions. These are
factual matters of which the Judge could have no knowledge. His attacks make him
demonstrably unfit and automatically disqualify him from making any rulings in
this case consequent to which he had no statutory authority to issue any orders.

I. MATERIAL MISREPRESENTATIONS IN, AND REQUIRED COR-
RECTIONS TO, THE ORDER (ECF 177)
Case 1:17-cv-01152-RBJ-MEH Documenti178 Filed 05/13/19 USDC Colorado Page 3 of 19

(A) Annette Golz's Recording of the Telephone Call from Plain-

tiffs Counsel Complied with all Federal and State Laws and

is Admissible Under the Federal Rules of Evidence; Judge

Jackson's Assertion that it was “Surreptitious” is Calum-

nious

The District Judge impugns Mrs. Golz's audio recording of the tele-
phone call she received from Plaintiff's counsel by misrepresenting that, “if proceed-
ings were surreptitiously recorded in Magistrate Hegartys [sic] court, that is en-
tirely inappropriate.” ECF 177. Beginning with if, that conditional statement at-
tempts to imply that there may be no recording at all. That question could have,
should have, and would have been answered in front of an impartial judge but for
the strenuous efforts by Judge Jackson to obstruct the required hearing. The bal-
ance of his*statement relies upon the operative terms surreptitious and Magistrate
Hegarty's court to arrive at the conclusion that the recording was inappropriate. It
offers an easy deconstruction:

Inappropriate has no legal meaning, so the conclusion is vacuous.

Surreptitious, however, is. libelous. It means, “[s]tealthily or fraudu-
lently done, taken away, or introduced.” Black's Law Dictionary 1296 (5th ed. 1979).
Judge Jackson thus imputes an improper motive to Mrs. Golz's state of mind and
actions which are factual matters of which he could have no knowledge. This is

more than mere prejudice—it is Judge Jackson's demonstration of a willingness to

disavow his oath and fiduciary duty to perpetuate a calculating misrepresentation
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 4 of 19

of law by defaming a woman he has never met for actions lawfully carried out in her
own home:

The term in Magistrate Hegarty's court can only be Judge Jackson's ef-
fort to misrepresent that there was a violation of D.C.COLO.LCivR 83.1 which re-
stricts the use of cameras and recording devices, “in a United States Courthouse or
any location in which court business and proceedings are conducted.” (emphasis
added). Location means, “[s]ite or place where something is or should be located.”
Mrs. Golz was located in her own home, in Arizona, and the phone call originated
from Colorado. See ECF 176, Exhibit C, at 11.

At the inception of the teleconference, Mrs. Golz told Magistrate
Hegarty that she had answered the phone only because, as the Court had been duly
noticed, Defendant was not home and not available. Magistrate Hegarty should
have terminated the call immediately but instead continued talking for nine -min-
utes—vexing Mrs. Golz with repeated, coercive threats against her husband based
upon the fraudulent misrepresentation of law that Judge Jackson, Magistrate
Hegarty, and Plaintiff's counsel had initiated in May 2018. See ECF 176, at 16-18.

Arizona law, Colorado law, and federal law all permit the recording of
phone calls by any party to the call. E.g., United States v. John J. Johnson, No. H-

92-152 (S.D. Tex.), United States' Memorandum of Law on Admissibility of Tapes

and Transcripts (Feb. 15, 1994),' included herewith as Exhibit A. Moreover, Mrs.

 
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 5 of 19

Golz's recording has public importance because it provides evidence of a federal
magistrate judge intentionally violating a federal law — including, but not limited
to, 28 U.S.C. §§ 351-364, the Judicial Conduct and Disability Act of 1980 — during
an official court proceeding.

Judge Jackson's calumnious attack on Mrs. Golz's recording as surrep-
tittlous and in Magistrate Hegarty's court was — like his March-1 attack accusing

her of attempting to practice law without a license and of perjury, see ECF 176, 23—

25 — impugned her character and prejudiced her written testimony’ regarding
Magistrate Hegarty's violations of law at the January 23 conference. As Judge
Jackson knows, Defendant is entitled to a hearing to admit testimony and evidence
not only from Mrs. Golz but from Meredith Callan, Magistrate Hegarty, Courtroom
Deputy Molly Davenport, and Assistant United States Attorney J asand Mock, and,
to orders to the Clerk to provide information about the FTR equipment and the
metadata. Judge Jackson is intimately familiar with courtroom recording-equip-
ment and with the legal issues presented when transcripts are missing critical por-
tions of a judicial officer's courtroom orders and statements. See A Just Cause v.
United States, 45 F.Supp.3d 1258 (D.Colo. 2014).

Unhke in A Just Cause, where the Banks defendants had no recording

of District Judge Christine Arguello's statements that were alleged to have violated

2 “{A] tape of a recorded conversation also may be admitted when a witness has been at-
tacked for recent fabrication of [her] testimony.” Johnson, at 5, J 3.

5
Case 1:17-cv-01152-RBJ-MEH Document 178 Filed 05/13/19 USDC Colorado Page 6 of 19

their rights, Defendant has proffered Mrs. Golz's written testimony under penalty of
perjury and her admissible audio recording of Magistrate Hegarty's coercive threats
and violations of court rules, his ethical canon, and federal law. Instead of honoring
his oath and his fiduciary duty to provide Defendant with a hearing under an im-
partial judicial officer, Judge Jackson misused the power of his office to obstruct a

hearing and defeat Defendant's efforts to obtain justice.

(B) Defendant Moved the Court to Open the Final Judgment,

ECF 176, Because the Judicial Officers' Participation in a

Fraud and Other Disqualifying Misconduct Deprived them

of the Authority to Make Any Rulings

Defendant's Motion to Open the Final Judgment requested that the
Court “[v]acate its recommendations, orders, and final judgment as void due [to] the
unmistakable bias prevalent on the face of the record — manifest from May 2018 in
the seminal misrepresentation of authority to maintain an action against a non-ex-
istent estate.” ECF 176, at 27, § (1).

In the alternative, Defendant requested, “a hearing of all facts con-
comitant to the fraudulent misrepresentation of the claim against the Estate — in-
cluding, but not limited to, the facts of December 18, 2018 to January 23, 2019 —
under an impartial judicial officer: in the Federal District Court for the District of
Arizona or, if the law so allows, in the jurisdiction of another United States attor-

ney's office in another district court within this circuit.” ECF 176, at 28, § (2), as

corrected in the Errata filed on May 10, 2019 (not yet docketed).

6
Case 1:17-cv-01152-RBJ-MEH Documenti178 Filed 05/13/19 USDC Colorado Page 7 of 19

It is not hyperbole to describe Judge Jackson's orders from ECF 155 on
as a continuing prevarication to evade admitting to his own misconduct and that of
his judicial colleague Magistrate Hegarty. The May-8 Order misrepresents that
Judge Jackson's disqualification and lack of authority to issue any orders can be ad-
dressed by pursuing “a right to raise your objection to our rulings in a timely ap-
peal.”

When judicial officers partake in an obvious fraud with a plaintiff's
counsel, repeatedly libel a woman whom is a defendant's witness, and obstruct a
trial to prejudice the defendant, they are automatically disqualified. 28 U.S. Code
§ 455; and see ECF 176, at 27, nn. 25 and 26. The suggestion that it suffices to ad-
dress the end result of that misconduct in an appeal with no consequences to the ju-
dicial officers places the burden unfairly on that defendant by abrogating the conse-

quences Congress set forth in 28 U.S.C. §§ 351-364.

(C) Defendant Began Transmitting Court Documents to All Par-
ties by Email on February 27, 2019 when Judge Jackson's
Document Specialist Claimed that he Did Not Receive Hand
Delivered Documents when Defendant had a Stamped Copy
There would be no record had Mrs. Golz not recorded the January 23
conference because Magistrate Hegarty and his Courtroom Deputy purportedly
failed in their statutory duty to make a record of an official court proceeding. A

month later, on February 27, 2019, Judge Jackson's document specialist repre-

sented that he was not in possession of documents when Mrs. Golz had proof they

7
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 8 of 19

had been filed two days prior. Thereafter, the only way for Defendant to ensure
that Judge Jackson was receiving documents was to transmit copies to the Judge
via email. Defendant provided good cause for doing that in his February 27, 2019
email to Judge Jackson: “This afternoon, my wife, Annette Golz, called and spoke
with Derek, who stated that he did not have the attached document. ... As shown on
attachment (1), the document was hand delivered to the Clerk on Monday, February
25 at 2:44 p.m. ... This is to request that Judge Jackson print out and deliver the at-
tached documents ... to his Document Specialist Derek and instruct him to file them
immediately.” Defendant paid a courier to deliver a second copy consequent to
which Derek filed both copies. See the Docket for (out-of-sequence) ECF Nos. 153,
152, 154.

The District Judge did not at any time during the ten-week period that
intervened from February 27 to May 8, 2019 request that Defendant cease using
email to transmit documents. It was disingenuous and showed a disregard for can-
dor when Judge Jackson misrepresented that Defendant had sent, “inappropriate
emails to Chambers[,]” when it is the Judge that is responsible for his document
specialist whose claim of not being in possession of documents that had been filed
two days prior gave rise to the need to transmit extra copies of all documents by
email.

Il. SUMMARY AND CONCLUSION
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 9 of 19

Corrections are required as enumerated in I(A)—(C).

Judge Jackson and Magistrate Hegarty were both, equally and auto-
matically, disqualified when they elected to participate in a fraudulent misrepresen-
tation of law with Plaintiff's counsel beginning in May 2018. Magistrate Hegarty
was disqualified again for his separate act of making coercive threats and violating
federal law at the January 23 conference. Judge Jackson was disqualified again for
his separate acts of repeatedly defaming Mrs. Golz to discredit her testimony to
prejudice Defendant's case and for repeatedly obstructing a hearing to cover up the
culmination of the fraud and the violations of federal law at the January 23 confer-
ence.

Both judicial officers were disqualified by facts on the face of the record
long before Judge Jackson issued his final judgment which is a nullity and any
process that would issue therefrom an abuse.

DUTY TO CONFER

 

Pursuant to D.C.COLO.LCivR. 7.1(a), Defendant conferred with Plain-

tiffs counsel via email, whom replied, “Plaintiff takes no position on your motion.”
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 10 of 19

DATED this 10th day of May, 2019.

10

Respectfully Submitted to the Court,

4

William J. Golz, Ph.D.
Defendant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
Phone: (480) 816-5019

 
~ Case 1:17-cv-01152-RBJ-MEH Document 178 Filed 05/13/19 USDC Colorado Page 11 of 19

Exhibit A
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado’ Page 12 of 19"

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

UNITED STATES OF AMERICA
Vv. Criminal No.: H-92-152
JOHN J. JOHNSON,

(filed 2/15/94)
Defendant.

MEMORANDUM OF LAW ON ADMISSIBILITY
OF TAPES AND TRANSCRIPTS
This memorandum of law is submitted in support of the government's offer.
of tapes and transcripts into evidence. The government respectfully submits that said

exhibits are admissible and should be received into evidence.

 

|

RECORDED CONVERSATIONS ARE ADMISSIBLE |
IN EVIDENCE IF RECORDED WITH THE PERMISSION |
OF ONE OF THE PARTIES TO THE CONVERSATION |
|
In a criminal prosecution, taped conversations between the defendant and

another which were recorded without the defendant's knowledge or consent but with the
consent of the other party are admissible and do not violate the defendant's Fourth and

Fifth Amendment rights. United States v. White, 401 U.S. 745 (1971); Lopez v. United

States, 373 U.S. 427 (1963); United States v. Caracci, 446 F.2d 173 (5th Cir.), cert.

 

denied, 404 U.S. 881 (1971). The consent of one party to the conversation eliminates

 
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19’ USDC Colorado Page 13 of 19

any claim of illegality as to the recording per se even when the government had
participated in the recording. United States v. Fanning, 477 F.2d 45 (5th Cir. 1973),
cert. denied, 414 U.S. 1006 (1974). The Fourth Amendment does not protect "a
wrongdoer's misplaced belief that a person to whom he voluntarily confides his
wrongdoing will not reveal it." Hoffa v. United States, 385 U.S. 293, 302 (1966). Where
it is proper to testify about oral conversations, taped records of those conversations are
admissible. Lopez, 373 U.S. at 387. See also United States v. Conroy, 589 F.2d 1258,

1264 (5th.Cir.), cert. denied, 444 U.S. 831 (1979) ("If the informant may reveal the

 

conversation at a later time, he may.contemporaneously transmit it to third persons").

TAPE RECORDINGS OF CONVERSATIONS
ARE ADMISSIBLE ONCE THE GOVERNMENT
LAYS THE PROPER FOUNDATION
The controlling authority in this Circuit on the authentication of tapes is
United States v. Biggins, 551 F.2d 64 (5th.Cir. 1977). In Biggins, the Fifth Circuit held
that the party introducing a tape into evidence has the burden of going forward with
sufficient evidence to show the recording is an accurate reproduction of the
conversation recorded. !n a criminal trial, generally this will require the government to
show: (1) the competency of the operator; (2) the fidelity of the recording equipment; (3)
the absence of material deletions, additions, or alterations in the relevant part of the
tape; and (4) the identification of the relevant speakers. Id. at 66. Although this is the
preferred foundation, there are not strict particularized standards governing the

admissibility of tapes since the purpose of the inquiry is to establish and ensure the

-2-
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado’ Page 14 of 19

accuracy of the recording. United States v. Hughes, 658 F.2d 317, 322 (5th Cir. 1981),
cert. denied, 455 U.S. 922 (1982); see also United States v. Stone, 960 F.2d 426, 436
(5th Cir. 1992) (the Biggins factors are not meant to require "formalistic adherence" at
the expense of the trial judge's discretion). The trial judge has broad discretion to
determining whether this burden has been satisfied, and his determination will not be
disturbed absent extraordinary circumstances. Hughes, 658 F.2d at 323; Biggins, 551
F.2d at 66-67.

The first two requirements are satisfied by testimony from the person who
recorded the conversation that he was familiar with the equipment and that it was in
proper working order at the time of the recording.

Evidence sufficient to satisfy the accuracy element may be direct or
circumstantial. United States v. Bright, 630 F.2d 804 (5th Cir. 1980); United States v.
Haldeman, 559 F.2d 31, 107 (D.C. Cir. 1976), cert. denied, 431 U.S. 933 (1977).
Where, with respect to a tape recording of a conversation between a prosecution
witness and the defendant, the witness identifies the voices on the tape and states that
the conversation was the one he had conducted with the defendant at the time the
recording. was made, such testimony by the witness meets the requirements for
authenticating or identifying the testimony as a condition precedent to its admission.
United States v. Albert, 595 F.2d 283 (5th Cir.), cert. denied, 444 U.S. 963 (1979). See
also United States v. Lance, 853 F.2d 1177 (5th Cir. 1988).

Furthermore, if the witness who is testifying was present at the time the

conversation was recorded, identifies the tape and acknowledges its accuracy, the
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 15 of 19

recording is admissible even though the witness did not retain custody of the tape.
United States v. Nace, 561 F.2d 763 (9th Cir. 1977).

All that is required is that a showing be made to the court that the recording
has been preserved. Testimony that a tape recording has been in the continuous
custody of the government since it was made and that no changes, additions or
deletions were made to it is sufficient to show that the tape is accurate. United States v.
Mendoza, 574 F.2d 1373 (5th Cir.), cert. denied, 439 U.S. 988 (1978).

Authenticity also may be shown by testimony by the witness who taped the
conversation that he kept the tape for a period of time before turning it over to the
government together with testimony from a government agent or attorney that the tape
had been in his custody since it was given to him by the witness. United States v.
Hykel, 461 F.2d 721 (3d Cir. 1972). An adequate chain of custody may be established
by testimony from a government agent who had possession of the tape, thereby allaying

any fears of tampering. United States v. Alston, 460 F.2d.48 (5th Cir.), cert. denied, 409

 

U.S. 871 (1972).

The fact that some unidentified. person may have had access to a tape
recording in the government's custody does not affect the reliability of the foundation
evidence so as to preciude admission into evidence of the recording. Haldeman, 559
F.2d at 109. The government need not call every employee who may have had access
to the tape. When the government's showing of continuity of possession of real
evidence is reasonably adequate, and no evidence is offered by the defendant
suggesting any laxity in the custodial procedures of the government or any reasons why
the exhibit should be regarded as in any way untrustworthy, such evidence cannot be

-4-
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 16 of 19

deemed to have been improperly admitted on a theory of chain of custody. Robinson v.
United States, 283 F.2d 508 (D.C. Cir.), cert. denied, 364 U.S. 919 (1960).

The possibility of alterations to the tape need not be eliminated absolutely,
but only as a reasonable possibility. Moreover, the fact that a witness indicates he
cannot be sure that certain statements were made on a particular date, rather than at
some other time around that date, does not show that the tape recording, which
intrinsically demonstrates that the conversation occurred on that date in question, was
tampered with so as to preclude its admission into evidence. Haldeman, 559 F.2d at
109. See also United States v. Jacobs, 451 F.2d 530, 541-542 (5th Cir. 1971), cert.
denied, 405 U.S. 955 (1972) ("It is self-evident that a tape recording would be more
accurate than the recollection of a witness a year or more after the conversation had
occurred").

In addition to the circumstances enumerated above, a tape of a recorded
conversation also may be admitted when a witness has been attacked for recent
fabrication of his testimony or improper motivation of his testimony, as a prior consistent

statement used to rehabilitate that witness. Albert, 595 F.2d at 289.

 

TRANSCRIPTS OF TAPED
CONVERSATIONS ARE ADMISSIBLE
An authenticated transcript of a consensual tape recording is admissible to
supplement the jury's hearing of the tape. United States v. Onori, 535 F.2d 938 (5th Cir.
1976). While the foundation for supplemental transcripts may be laid by having the

person who made the transcript testify, the stenographer's testimony is unnecessary if

5e
Case 1:17-cv-01152-RBJ-MEH Document 178 Filed 05/13/19 USDC Colorado Page 17 of 19

someone else who either heard the tape or participated in the conversation assumes
that task. United States v. Rochan, 563 F.2d 1246 (5th Cir. 1977). Permitting the jury
to have transcripts of tape recorded conversations between government witness and
the defendant is not error on the basis that it amounts to prejudicial emphasis of the
conversations. Fountain v. United States, 384 F.2d 624 (5th Cir. 1967), cert. denied,

390 U.S. 1005 (1968).

Respectfully submitted,

“Isf"
Jane E. Phillips

"ls["
Joan E. Marshall

Mark R. Rosman

Attorneys

U.S. Department of Justice
Antitrust Division

Earle Cabell Federal Building

1100 Commerce Street, Room 8C6
Dallas, Texas 75242-0898

(214) 767-8051
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 18 of 19

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the government's Memorandum of
Law on-Admissibility of Tapes and Transcripts were sent via Federal Express this ___th
day of February 1994, to

Mark R. Rosman

Attorney

U.S. Department of Justice

Antitrust Division

Earle Cabell Federal Building

1100 Commerce Street, Room 8C6'
Dallas, Texas 75242-0898

(214) 767-8051
Case 1:17-cv-01152-RBJ-MEH Document178 Filed 05/13/19 USDC Colorado Page 19 of 19

CERTIFICATE OF SERVICE

 

I hereby certify that I will transmit the foregoing via Priority Mail on May 10, 2019
for delivery to the Clerk of the Federal District Court for the District of Colorado
whom will send notification of such filing to any party who has entered an

appearance in this matter to the email addresses on file with CM/ECF.

DATED this 10th day of May, 2019.

S

William J. Golz, Ph.D.
Defendant, Pro Se

 
